Exhibit 10.19

 

RIGEL PHARMACEUTICALS, INC.

 

2000 EQUITY INCENTIVE PLAN

 

ADOPTED JANUARY 27, 2000

APPROVED BY STOCKHOLDERS MARCH 15, 2000

AMENDED DECEMBER 13, 2002

AMENDED AND RESTATED APRIL 24, 2003

APPROVED BY STOCKHOLDERS JUNE 20, 2003

AMENDED AND RESTATED APRIL 22, 2005

APPROVED BY STOCKHOLDERS JUNE 2, 2005

AMENDED AND RESTATED MARCH 10, 2006 AND APRIL 18, 2006

APPROVED BY STOCKHOLDERS MAY 30, 2006

AMENDED JANUARY 31, 2007

APPROVED BY STOCKHOLDERS 29, 2007

AMENDED FEBRUARY 21, 2008

APPROVED BY STOCKHOLDERS MAY 29, 2008

AMENDED MAY 19, 2009

AMENDED JANUARY 28, 2010

AMENDED MARCH 26, 2010

APPROVED BY STOCKHOLDERS MAY 27, 2010

AMENDED FEBRUARY 4, 2011

AMENDED MARCH 23, 2011

APPROVED BY STOCKHOLDERS MAY 19, 2011

AMENDED FEBRUARY 3, 2012

APPROVED BY STOCKHOLDERS MAY 22, 2012

TERMINATION DATE: MAY 22, 2022

 

1.                                      PURPOSES.

 

(a)  The Plan is an amendment and restatement of, and is intended to supersede
and replace, the Company’s 1997 Stock Option Plan.

 

(b)  The persons eligible to receive Stock Awards are the Employees, Directors
and Consultants of the Company and its Affiliates.

 

(c)  The purpose of the Plan is to provide a means by which eligible recipients
of Stock Awards may be given an opportunity to benefit from increases in value
of the Common Stock through the granting of the following Stock Awards:
(i) Incentive Stock Options, (ii) Nonstatutory Stock Options, (iii) stock
bonuses and (iv) rights to acquire restricted stock.

 

(d)  The Company, by means of the Plan, seeks to retain the services of the
group of persons eligible to receive Stock Awards, to secure and retain the
services of new members of this group and to provide incentives for such persons
to exert maximum efforts for the success of the Company and its Affiliates.

 

(e)  Any stock awards granted under the Rigel Pharmaceuticals, Inc. 2001
Non-Officer Equity Incentive Plan (the “Non-Officer Plan”) prior to April 24,
2003 shall be governed by the terms of the Non-Officer Plan as in effect
immediately prior to April 24, 2003, as set forth in Appendix A to this Plan.
The Common Stock that was reserved for issuance under the Non-Officer Plan,
including the Common Stock that may be issued pursuant to outstanding stock
awards granted under the Non-Officer Plan prior to April 24, 2003, shall be
included in the aggregate share reserve for this Plan, as set forth in
subsection 4(a).

 

1

--------------------------------------------------------------------------------


 

2.                                      DEFINITIONS.

 

(a)  “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company as such terms are defined in Rule 405 of the
Securities Act. The Board shall have the authority to determine the time or
times at which “parent” or “subsidiary” status is determined within the
foregoing definition.

 

(b)  “Board” means the Board of Directors of the Company.

 

(c)  “Code” means the Internal Revenue Code of 1986, as amended.

 

(d)  “Committee” means a committee of one or more members of the Board appointed
by the Board in accordance with subsection 3(c).

 

(e)  “Common Stock” means the common stock of the Company.

 

(f)  “Company” means Rigel Pharmaceuticals, Inc., a Delaware corporation.

 

(g)  “Consultant” means any person, including an advisor, (i) engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services or (ii) who is a member of the Board of Directors
of an Affiliate. However, the term “Consultant” shall not include either
Directors who are not compensated by the Company for their services as Directors
or Directors who are merely paid a director’s fee by the Company for their
services as Directors.

 

(h)  “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. The Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Participant
renders such service, provided that there is no interruption or termination of
the Participant’s service. For example, a change in status without interruption
from an Employee of the Company to a Consultant of an Affiliate or a Director
will not constitute an interruption of Continuous Service. The Board or the
chief executive officer of the Company, in that party’s sole discretion, may
determine whether Continuous Service shall be considered interrupted in the case
of any leave of absence approved by that party, including sick leave, military
leave or any other personal leave.

 

(i)  “Covered Employee” means the chief executive officer and the four (4) other
highest compensated officers of the Company for whom total compensation is
required to be reported to stockholders under the Exchange Act, as determined
for purposes of Section 162(m) of the Code.

 

(j)  “Director” means a member of the Board of Directors of the Company.

 

(k)  “Disability” means the permanent and total disability of a person within
the meaning of Section 22(e)(3) of the Code.

 

(l)  “Employee” means any person employed by the Company or an Affiliate. Mere
service as a Director or payment of a director’s fee by the Company or an
Affiliate shall not be sufficient to constitute “employment” by the Company or
an Affiliate.

 

(m)  “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(n)  “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

 

(i)  If the Common Stock is listed on any established stock exchange or traded
on the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair Market
Value of a share of Common Stock shall be the closing sales price for such stock
(or the closing bid, if no sales were reported) as quoted on such exchange or
market (or the exchange or market with the greatest volume of

 

2

--------------------------------------------------------------------------------


 

trading in the Common Stock) on the last market trading day prior to the day of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable.

 

(ii)  In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined in good faith by the Board.

 

(o)  “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

 

(p)  “Non-Employee Director” means a Director who either (i) is not a current
Employee or Officer of the Company or its parent or a subsidiary, does not
receive compensation (directly or indirectly) from the Company or its parent or
a subsidiary for services rendered as a consultant or in any capacity other than
as a Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction as to
which disclosure would be required under Item 404(a) of Regulation S-K and is
not engaged in a business relationship as to which disclosure would be required
under Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

 

(q)  “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

(r)  “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(s)  “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to the Plan.

 

(t)  “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan.

 

(u)  “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

 

(v)  “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” receiving
compensation for prior services (other than benefits under a tax qualified
pension plan), was not an officer of the Company or an “affiliated corporation”
at any time and is not currently receiving direct or indirect remuneration from
the Company or an “affiliated corporation” for services in any capacity other
than as a Director or (ii) is otherwise considered an “outside director” for
purposes of Section 162(m) of the Code.

 

(w)  “Participant” means a person to whom a Stock Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Stock
Award.

 

(x)  “Performance Criteria” means the one or more criteria that the Board shall
select for purposes of establishing the Performance Goals for a Performance
Period. The Performance Criteria that shall be used to establish such
Performance Goals may be based on any one of, or combination of, the following:
(i) earnings per share; (ii) earnings before interest, taxes and depreciation;
(iii) earnings before interest, taxes, depreciation and amortization (EBITDA);
(iv) net earnings; (v) total shareholder return; (vi) return on equity;
(vii) return on assets, investment, or capital employed; (viii) operating
margin; (ix) gross margin; (x) operating income; (xi) net income (before or
after taxes); (xii) net operating income; (xiii) net operating income after tax;
(xiv) pre- and after-tax income; (xv) pre-tax profit; (xvi) operating cash flow;
(xvii) sales or revenue targets; (xviii) increases in revenue or product
revenue; (xix) expenses and cost reduction goals; (xx) improvement in or
attainment of expense levels; (xxi) improvement in or attainment of working
capital levels; (xxii) economic value added (or an

 

3

--------------------------------------------------------------------------------


 

equivalent metric); (xxiii) market share; (xxiv) cash flow; (xxv) cash flow per
share; (xxvi) share price performance; (xxvii) debt reduction;
(xxviii) implementation or completion of projects or processes; (xxix) customer
satisfaction; (xxx) total stockholder return; (xxxi) stockholders’ equity; and
(xxxii) other measures of performance selected by the Board. Partial achievement
of the specified criteria may result in the payment or vesting corresponding to
the degree of achievement as specified in the Stock Award Agreement. The Board
shall, in its sole discretion, define the manner of calculating the Performance
Criteria it selects to use for such Performance Period.

 

(y)  “Performance Goals” means, for a Performance Period, the one or more goals
established by the Board for the Performance Period based upon the Performance
Criteria. The Board is authorized at any time in its sole discretion, to adjust
or modify the calculation of a Performance Goal for such Performance Period in
order to prevent the dilution or enlargement of the rights of Participants,
(a) in the event of, or in anticipation of, any unusual or extraordinary
corporate item, transaction, event or development; (b) in recognition of, or in
anticipation of, any other unusual or nonrecurring events affecting the Company,
or the financial statements of the Company, or in response to, or in
anticipation of, changes in applicable laws, regulations, accounting principles,
or business conditions; or (c) in view of the Board’s assessment of the business
strategy of the Company, performance of comparable organizations, economic and
business conditions, and any other circumstances deemed relevant. Specifically,
the Board is authorized to make adjustment in the method of calculating
attainment of Performance Goals and objectives for a Performance Period as
follows: (i) to exclude the dilutive effects of acquisitions or joint ventures;
(ii) to assume that any business divested by the Company achieved performance
objectives at targeted levels during the balance of a Performance Period
following such divestiture; and (iii) to exclude the effect of any change in the
outstanding shares of common stock of the Company by reason of any stock
dividend or split, stock repurchase, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to common shareholders other than regular
cash dividends. In addition, the Board is authorized to make adjustment in the
method of calculating attainment of Performance Goals and objectives for a
Performance Period as follows: (i) to exclude restructuring and/or other
nonrecurring charges; (ii) to exclude exchange rate effects, as applicable, for
non-U.S. dollar denominated net sales and operating earnings; (iii) to exclude
the effects of changes to generally accepted accounting standards required by
the Financial Accounting Standards Board; (iv) to exclude the effects to any
statutory adjustments to corporate tax rates; (v) to exclude the impact of any
“extraordinary items” as determined under generally accepted accounting
principles; and (vi) to exclude any other unusual, non-recurring gain or loss or
other extraordinary item.

 

(z)  “Performance Period” means the one or more periods of time, which may be of
varying and overlapping durations, as the Board may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to and the payment of a Stock Award.

 

(aa)  “Plan” means this Rigel Pharmaceuticals, Inc. 2000 Equity Incentive Plan.

 

(bb)  “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

 

(cc)  “Securities Act” means the Securities Act of 1933, as amended.

 

(dd)  “Stock Award” means any right granted under the Plan, including an Option,
a stock bonus, a right to acquire restricted stock, a stock unit award and a
stock appreciation right.

 

(ee)  “Stock Award Agreement” means a written agreement between the Company and
a holder of a Stock Award evidencing the terms and conditions of an individual
Stock Award grant. Each Stock Award Agreement shall be subject to the terms and
conditions of the Plan.

 

(ff)  “Ten Percent Stockholder” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any of its Affiliates.

 

4

--------------------------------------------------------------------------------


 

3.             ADMINISTRATION.

 

(a)  Administration by Board.  The Board shall administer the Plan unless and
until the Board delegates administration to a Committee, as provided in
subsection 3(c).

 

(b)  Powers of Board.  The Board shall have the power, subject to, and within
the limitations of, the express provisions of the Plan:

 

(i)  To determine from time to time which of the persons eligible under the Plan
shall be granted Stock Awards; when and how each Stock Award shall be granted;
what type or combination of types of Stock Award shall be granted; the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive Common Stock
pursuant to a Stock Award; and the number of shares of Common Stock with respect
to which a Stock Award shall be granted to each such person.

 

(ii)  To construe and interpret the Plan and Stock Awards granted under it, and
to establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective.

 

(iii)  To amend the Plan or a Stock Award as provided in Section 12.

 

(iv)  To terminate or suspend the Plan as provided in Section 13.

 

(v)  Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company which
are not in conflict with the provisions of the Plan.

 

(c)  Delegation to Committee.

 

(i)  General.  The Board may delegate administration of the Plan to a Committee
or Committees of one (1) or more members of the Board, and the term “Committee”
shall apply to any person or persons to whom such authority has been delegated.
If administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board shall thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may
abolish the Committee at any time and revest in the Board the administration of
the Plan.

 

(ii)  Committee Composition when Common Stock is Publicly Traded.  At such time
as the Common Stock is publicly traded, in the discretion of the Board, a
Committee may consist solely of two or more Outside Directors, in accordance
with Section 162(m) of the Code, and/or solely of two or more Non-Employee
Directors, in accordance with Rule 16b-3. Within the scope of such authority,
the Board or the Committee may (1) delegate to a committee of one or more
members of the Board who are not Outside Directors the authority to grant Stock
Awards to eligible persons who are either (a) not then Covered Employees and are
not expected to be Covered Employees at the time of recognition of income
resulting from such Stock Award or (b) not persons with respect to whom the
Company wishes to comply with Section 162(m) of the Code and/or (2) delegate to
a committee of one or more members of the Board who are not Non-Employee
Directors the authority to grant Stock Awards to eligible persons who are not
then subject to Section 16 of the Exchange Act.

 

5

--------------------------------------------------------------------------------


 

(d)  Effect of Board’s Decision.  All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

 

(e)  Cancellation and Re-Grant of Stock Awards.  Notwithstanding anything to the
contrary in the Plan, neither the Board nor any Committee shall have the
authority to: (i) reprice any outstanding Stock Awards under the Plan,
(ii) cancel any outstanding Options or Stock Appreciation Rights that have an
exercise price or strike price greater than the current Fair Market Value of the
Common Stock in exchange for cash or other Stock Awards under the Plan, or
(iii) effect any other action that is treated as a repricing under generally
accepted accounting principles unless, in each case, the stockholders of the
Company have approved such an action within twelve (12) months prior to such an
event.

 

4.                                      SHARES SUBJECT TO THE PLAN.

 

(a)  Share Reserve.  Subject to the provisions of subsection 11(a) relating to
adjustments upon changes in Common Stock, the shares of Common Stock that may be
issued pursuant to Stock Awards shall not exceed in the aggregate 13,610,403
shares of Common Stock, which number consists of (i) 1,058,333 shares of Common
Stock initially reserved for issuance under the Plan plus (ii) 1,600,000 shares
of Common Stock approved by the Board in April 2003 and subsequently approved by
the Company’s stockholders plus (iii) 388,889 shares of Common Stock that were
originally reserved for issuance under the Non-Officer Plan (prior to the
termination of such plan) as approved by the Board in April 2003 and
subsequently approved by the Company’s stockholders plus (iv) 296,022 shares and
392,159 shares of Common Stock made available for issuance on December 2, 2003
and 2004, respectively, pursuant to the evergreen provision that was approved by
the Board and the Company’s stockholders in April 2003 (and subsequently
terminated by the Board and stockholders in April 2005) plus (v) 2,275,000
shares of Common Stock approved by the Board in April 2005 and subsequently
approved by the Company’s stockholders plus (vi) 500,000 shares of Common Stock
approved by the Board in April 2006 and subsequently approved by the Company’s
stockholders plus (vii) 1,900,000 shares of Common Stock approved by the Board
in January 2007 and subsequently approved by the Company’s stockholders plus
(viii) 3,350,000 shares of Common Stock approved by the Board in February 2008
and subsequently approved by the Company’s stockholders plus (ix) 1,250,000
shares of Common Stock approved by the Committee in March 2010 and subsequently
approved by the Company’s stockholders plus (x) 600,000 shares of Common Stock
approved by the Board in March 2011 and subsequently approved by the Company’s
stockholders.

 

(b)  Subject to subsection 4(c), the number of shares available for issuance
under the Plan shall be reduced by: (i) one (1) share for each share of stock
issued pursuant to (A) an Option granted under Section 6, or (B) a Stock
Appreciation Right granted under subsection 7(d) with respect to which the
strike price is at least one hundred percent (100%) of the Fair Market Value of
the underlying Common Stock on the date of grant; and (ii) one and four tenths
(1.4) shares for each share of Common Stock issued pursuant to a Stock Bonus
Award, Restricted Stock Award, Stock Unit Award or Performance Stock Award.

 

(c)  Reversion of Shares to the Share Reserve.

 

(i)  Shares Available For Subsequent Issuance.  If any (i) Stock Award,
including any stock awards granted under the Non-Officer Plan prior to April 24,
2003, shall for any reason expire or otherwise terminate, in whole or in part,
without having been exercised in full, (ii) shares of Common Stock issued to a
Participant pursuant to a Stock Award, including any shares of Common Stock
issued pursuant to stock awards under the Non-Officer Plan prior to April 24,
2003, are forfeited to or repurchased by the Company, including any repurchase
or forfeiture caused by the failure to meet a contingency or condition required
for the vesting of such shares, or

 

6

--------------------------------------------------------------------------------


 

(iii) Stock Award is settled in cash, then the shares of Common Stock not issued
under such Stock Award, or forfeited to or repurchased by the Company, shall
revert to and again become available for issuance under the Plan. To the extent
there is issued a share of Common Stock pursuant to a Stock Award that counted
as one and four tenths (1.4) shares against the number of shares available for
issuance under the Plan pursuant to subsection 4(b) and such share of Common
Stock again becomes available for issuance under the Plan pursuant to this
subsection 4(c)(i), then the number of shares of Common Stock available for
issuance under the Plan shall increase by one and four tenths (1.4) shares.

 

(ii)  Shares Not Available For Subsequent Issuance.  If any shares subject to a
Stock Award are not delivered to a Participant because the Stock Award is
exercised through a reduction of shares subject to the Stock Award (i.e., “net
exercised”), the number of shares that are not delivered to the Participant
shall not remain available for issuance under the Plan. If any shares subject to
a Stock Award are not delivered to a Participant because such shares are
withheld in satisfaction of the withholding of taxes incurred in connection with
the exercise of an Option or stock appreciation right, or the issuance of shares
under a stock bonus award, restricted stock award or stock unit award, the
number of shares that are not delivered to the Participant shall not remain
available for subsequent issuance under the Plan. If the exercise price of any
Stock Award is satisfied by tendering shares of Common Stock held by the
Participant (either by actual delivery or attestation), then the number of
shares so tendered shall not remain available for subsequent issuance under the
Plan.

 

(d)  Source of Shares.  The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.

 

5.                                      ELIGIBILITY.

 

(a)  Eligibility for Specific Stock Awards.  Incentive Stock Options may be
granted only to employees of the Company or a “parent corporation” or
“subsidiary corporation” thereof (as such terms are defined in Sections 424(e)
and (f) of the Code). Stock Awards other than Incentive Stock Options may be
granted to Employees, Directors and Consultants; provided, however, Nonstatutory
Stock Options and stock appreciation rights may not be granted to Employees,
Directors, and Consultants who are providing Continuous Services only to any
“parent” of the Company, as such term is defined in Rule 405 promulgated under
the Securities Act, unless such Stock Awards comply with the distribution
requirements of Section 409A of the Code.

 

(b)  Ten Percent Stockholders.  A Ten Percent Stockholder shall not be granted
an Incentive Stock Option unless the exercise price of such Option is at least
one hundred ten percent (110%) of the Fair Market Value of the Common Stock at
the date of grant and the Option is not exercisable after the expiration of five
(5) years from the date of grant.

 

(c)  Section 162(m) Limitation.  Subject to the provisions of Section 11
relating to adjustments upon changes in the shares of Common Stock, no Employee
shall be eligible to be granted Options covering more than one million five
hundred thousand (1,500,000) shares of Common Stock during any calendar year.

 

(d)  Consultants.

 

(i)  A Consultant shall not be eligible for the grant of a Stock Award if, at
the time of grant, a Form S-8 Registration Statement under the Securities Act
(“Form S-8”) is not available to register either the offer or the sale of the
Company’s securities to such Consultant because of the nature of the services
that the Consultant is providing to the Company, or because the Consultant is
not a natural person, or as otherwise provided by the rules governing the use of
Form S-8, unless the Company determines both (i) that such grant (A) shall be
registered in another manner

 

7

--------------------------------------------------------------------------------


 

under the Securities Act (e.g., on a Form S-3 Registration Statement) or
(B) does not require registration under the Securities Act in order to comply
with the requirements of the Securities Act, if applicable, and (ii) that such
grant complies with the securities laws of all other relevant jurisdictions.

 

(ii)  Form S-8 generally is available to consultants and advisors only if
(i) they are natural persons; (ii) they provide bona fide services to the
issuer, its parents, its majority-owned subsidiaries or majority-owned
subsidiaries of the issuer’s parent; and (iii) the services are not in
connection with the offer or sale of securities in a capital-raising
transaction, and do not directly or indirectly promote or maintain a market for
the issuer’s securities.

 

6.                                      OPTION PROVISIONS.

 

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates will be
issued for shares of Common Stock purchased on exercise of each type of Option.
The provisions of separate Options need not be identical, but each Option shall
include (through incorporation of provisions hereof by reference in the Option
or otherwise) the substance of each of the following provisions:

 

(a)  Term.  Subject to the provisions of subsection 5(b) regarding Ten Percent
Stockholders, no Option shall be exercisable after the expiration of ten
(10) years from the date it was granted.

 

(b)  Exercise Price of an Incentive Stock Option.  Subject to the provisions of
subsection 5(b) regarding Ten Percent Stockholders, the exercise price of each
Incentive Stock Option shall be not less than one hundred percent (100%) of the
Fair Market Value of the Common Stock subject to the Option on the date the
Option is granted. Notwithstanding the foregoing, an Incentive Stock Option may
be granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner satisfying the provisions of Section 424(a) of the
Code.

 

(c)  Exercise Price of a Nonstatutory Stock Option.  The exercise price of each
Nonstatutory Stock Option shall be not less than one hundred percent (100%) of
the Fair Market Value of the Common Stock subject to the Option on the date the
Option is granted. Notwithstanding the foregoing, a Nonstatutory Stock Option
may be granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner satisfying the provisions of Section 424(a) of the
Code.

 

(d)  Consideration.  The purchase price of Common Stock acquired pursuant to an
Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash at the time the Option is exercised or (ii) at
the discretion of the Board (1) by delivery to the Company of other Common
Stock; (2) according to a deferred payment or other similar arrangement with the
Optionholder; (3) by a “net exercise” arrangement pursuant to which the Company
will reduce the number of shares of Common Stock issued upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; provided, however, that the Company shall accept a
cash or other payment from the Participant to the extent of any remaining
balance of the aggregate exercise price not satisfied by such holding back of
whole shares; provided, further, however, that shares of Common Stock will no
longer be outstanding under an Option and will not be exercisable thereafter to
the extent that (i) shares are used to pay the exercise price pursuant to the
“net exercise,” (ii) shares are delivered to the Participant as a result of such
exercise, and (iii) shares are withheld to satisfy tax withholding obligations;
or (4) in any other form of legal consideration that may be acceptable to the
Board. At any time that the Company is incorporated in

 

8

--------------------------------------------------------------------------------


 

Delaware, payment of the Common Stock’s “par value,” as defined in the Delaware
General Corporation Law, shall not be made by deferred payment.

 

In the case of any deferred payment arrangement, interest shall be compounded at
least annually and shall be charged at the minimum rate of interest necessary to
avoid (1) the treatment as interest, under any applicable provisions of the
Code, of any amounts other than amounts stated to be interest under the deferred
payment arrangement and (2) the treatment of the Option as a variable award for
financial accounting purposes.

 

(e)  Transferability of Options.  The Board may, in its sole discretion, impose
such limitations on the transferability of Options as the Board shall determine.
In the absence of such a determination by the Board to the contrary, the
following restrictions on the transferability of Options shall apply:

 

(i)  Restrictions on Transfer.  An Option shall not be transferable except by
will or by the laws of descent and distribution and shall be exercisable during
the lifetime of the Optionholder only by the Optionholder; provided, however,
that the Board may, in its sole discretion, permit transfer of the Option in a
manner that is not prohibited by applicable tax and securities laws upon the
Optionholder’s request. Except as explicitly provided herein, an Option may not
be transferred for consideration.

 

(ii)  Domestic Relations Orders.  Notwithstanding the foregoing, an Option may
be transferred pursuant to a domestic relations order; provided, however, that
if an Option is an Incentive Stock Option, such Option may be deemed to be a
Nonstatutory Stock Option as a result of such transfer.

 

(iii)  Beneficiary Designation.  Notwithstanding the foregoing, the Optionholder
may, by delivering written notice to the Company, in a form provided by or
otherwise satisfactory to the Company and any broker designated by the Company
to effect Option exercises, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option
and receive the Common Stock or other consideration resulting from such
exercise. In the absence of such a designation, the executor or administrator of
the Optionholder’s estate shall be entitled to exercise the Option and receive
the Common Stock or other consideration resulting from such exercise.

 

(f)  Vesting Generally.  The total number of shares of Common Stock subject to
an Option may, but need not, vest and therefore become exercisable in periodic
installments that may, but need not, be equal. The Option may be subject to such
other terms and conditions on the time or times when it may be exercised (which
may be based on performance or other criteria) as the Board may deem
appropriate. The vesting provisions of individual Options may vary. The
provisions of this subsection 6(g) are subject to any Option provisions
governing the minimum number of shares of Common Stock as to which an Option may
be exercised.

 

(g)  Termination of Continuous Service.  In the event an Optionholder’s
Continuous Service terminates (other than upon the Optionholder’s death or
Disability), the Optionholder may exercise his or her Option (to the extent that
the Optionholder was entitled to exercise such Option as of the date of
termination) but only within such period of time ending on the earlier of
(i) the date three (3) months following the termination of the Optionholder’s
Continuous Service (or such longer or shorter period specified in the Option
Agreement), or (ii) the expiration of the term of the Option as set forth in the
Option Agreement. If, after termination, the Optionholder does not exercise his
or her Option within the time specified in the Option Agreement, the Option
shall terminate.

 

(h)  Extension of Termination Date.  An Optionholder’s Option Agreement may also
provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than upon the Optionholder’s death or
Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities

 

9

--------------------------------------------------------------------------------


 

Act, then the Option shall terminate on the earlier of (i) the expiration of the
term of the Option set forth in the Option Agreement or (ii) the expiration of a
total period of three (3) months (that need not be consecutive) after the
termination of the Optionholder’s Continuous Service during which the exercise
of the Option would not be in violation of such registration requirements.

 

(i)  Disability of Optionholder.  In the event that an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination), but only
within such period of time ending on the earlier of (i) the date twelve
(12) months following such termination (or such longer or shorter period
specified in the Option Agreement) or (ii) the expiration of the term of the
Option as set forth in the Option Agreement. If, after termination, the
Optionholder does not exercise his or her Option within the time specified
herein, the Option shall terminate.

 

(j)  Death of Optionholder.  In the event (i) an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s death or (ii) the
Optionholder dies within the period (if any) specified in the Option Agreement
after the termination of the Optionholder’s Continuous Service for a reason
other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
Option upon the Optionholder’s death pursuant to subsection 6(e) or 6(f), but
only within the period ending on the earlier of (1) the date eighteen
(18) months following the date of death (or such longer or shorter period
specified in the Option Agreement) or (2) the expiration of the term of such
Option as set forth in the Option Agreement. If, after death, the Option is not
exercised within the time specified herein, the Option shall terminate.

 

(k)  Early Exercise.  The Option may, but need not, include a provision whereby
the Optionholder may elect at any time before the Optionholder’s Continuous
Service terminates to exercise the Option as to any part or all of the shares of
Common Stock subject to the Option prior to the full vesting of the Option. Any
unvested shares of Common Stock so purchased may be subject to a repurchase
option in favor of the Company or to any other restriction the Board determines
to be appropriate. The Company will not exercise its repurchase option until at
least six (6) months (or such longer or shorter period of time required to avoid
a charge to earnings for financial accounting purposes) have elapsed following
exercise of the Option unless the Board otherwise specifically provides in the
Option.

 

(l)  Non-Exempt Employees.  No Option granted to an Employee who is a non-exempt
employee for purposes of the Fair Labor Standards Act of 1938, as amended, shall
be first exercisable for any shares of Common Stock until at least six months
following the date of grant of the Option. Notwithstanding the foregoing,
consistent with the provisions of the Worker Economic Opportunity Act, (i) in
the event of the Participant’s death or Disability, (ii) upon a Corporate
Transaction (as defined in section 11(c)) in which such Option is not assumed,
continued, or substituted, or (iii) upon the Participant’s retirement (as such
term may be defined in the Participant’s Option Agreement or in another
applicable agreement or in accordance with the Company’s then current employment
policies and guidelines), any such vested Options may be exercised earlier than
six months following the date of grant. The foregoing provision is intended to
operate so that any income derived by a non-exempt employee in connection with
the exercise or vesting of an Option will be exempt from his or her regular rate
of pay.

 

10

--------------------------------------------------------------------------------


 

7.                                      PROVISIONS OF STOCK AWARDS OTHER THAN
OPTIONS.

 

(a)  Stock Bonus Awards.  Each stock bonus agreement shall be in such form and
shall contain such terms and conditions as the Board shall deem appropriate. The
terms and conditions of stock bonus agreements may change from time to time, and
the terms and conditions of separate stock bonus agreements need not be
identical, but each stock bonus agreement shall include (through incorporation
of provisions hereof by reference in the agreement or otherwise) the substance
of each of the following provisions:

 

(i)  Consideration.  A stock bonus may be awarded in consideration for past
services actually rendered to the Company or an Affiliate for its benefit.

 

(ii)  Vesting.  Shares of Common Stock awarded under the stock bonus agreement
may, but need not, be subject to a share repurchase option in favor of the
Company in accordance with a vesting schedule to be determined by the Board.

 

(iii)  Termination of Participant’s Continuous Service.  In the event a
Participant’s Continuous Service terminates, the Company may reacquire any or
all of the shares of Common Stock held by the Participant which have not vested
as of the date of termination under the terms of the stock bonus agreement.

 

(iv)  Transferability.  Rights to acquire shares of Common Stock under the stock
bonus agreement shall be transferable by the Participant only upon such terms
and conditions as are set forth in the stock bonus agreement, as the Board shall
determine in its discretion, so long as Common Stock awarded under the stock
bonus agreement remains subject to the terms of the stock bonus agreement.

 

(b)  Restricted Stock Awards.  Each restricted stock purchase agreement shall be
in such form and shall contain such terms and conditions as the Board shall deem
appropriate. The terms and conditions of the restricted stock purchase
agreements may change from time to time, and the terms and conditions of
separate restricted stock purchase agreements need not be identical, but each
restricted stock purchase agreement shall include (through incorporation of
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:

 

(i)  Purchase Price.  The purchase price under each restricted stock purchase
agreement shall be such amount as the Board shall determine and designate in
such restricted stock purchase agreement. The purchase price shall not be less
than eighty-five percent (85%) of the Common Stock’s Fair Market Value on the
date such award is made or at the time the purchase is consummated.

 

(ii)  Consideration.  The purchase price of Common Stock acquired pursuant to
the restricted stock purchase agreement shall be paid either: (i) in cash at the
time of purchase; (ii) at the discretion of the Board, according to a deferred
payment or other similar arrangement with the Participant; or (iii) in any other
form of legal consideration that may be acceptable to the Board in its
discretion; provided, however, that at any time that the Company is incorporated
in Delaware, then payment of the Common Stock’s “par value,” as defined in the
Delaware General Corporation Law, shall not be made by deferred payment.

 

(iii)  Vesting.  Shares of Common Stock acquired under the restricted stock
purchase agreement may, but need not, be subject to a share repurchase option in
favor of the Company in accordance with a vesting schedule to be determined by
the Board.

 

(iv)  Termination of Participant’s Continuous Service.  In the event a
Participant’s Continuous Service terminates, the Company may repurchase or
otherwise reacquire any or all of the shares of Common Stock held by the
Participant that have not vested as of the date of termination under the terms
of the restricted stock purchase agreement.

 

11

--------------------------------------------------------------------------------


 

(v)  Transferability.  Rights to acquire shares of Common Stock under the
restricted stock purchase agreement shall be transferable by the Participant
only upon such terms and conditions as are set forth in the restricted stock
purchase agreement, as the Board shall determine in its discretion, so long as
Common Stock awarded under the restricted stock purchase agreement remains
subject to the terms of the restricted stock purchase agreement.

 

(c)  Stock Unit Awards.  Each stock unit award agreement shall be in such form
and shall contain such terms and conditions as the Board shall deem appropriate.
The terms and conditions of stock unit award agreements may change from time to
time, and the terms and conditions of separate stock unit award agreements need
not be identical, provided, however, that each stock unit award agreement shall
include (through incorporation of the provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:

 

(i)  Consideration.  At the time of grant of a stock unit award, the Board will
determine the consideration, if any, to be paid by the Participant upon delivery
of each share of Common Stock subject to the stock unit award. The consideration
to be paid (if any) by the Participant for each share of Common Stock subject to
a stock unit award may be paid in any form of legal consideration that may be
acceptable to the Board in its sole discretion and permissible under applicable
law.

 

(ii)  Vesting.  At the time of the grant of a stock unit award, the Board may
impose such restrictions or conditions to the vesting of the stock unit award as
it, in its sole discretion, deems appropriate.

 

(iii)  Payment.  A stock unit award may be settled by the delivery of shares of
Common Stock, their cash equivalent, any combination thereof or in any other
form of consideration, as determined by the Board and contained in the stock
unit award agreement.

 

(iv)  Additional Restrictions.  At the time of the grant of a stock unit award,
the Board, as it deems appropriate, may impose such restrictions or conditions
that delay the delivery of the shares of Common Stock (or their cash equivalent)
subject to a stock unit award after the vesting of such stock unit award.

 

(v)  Dividend Equivalents.  Dividend equivalents may be credited in respect of
shares of Common Stock covered by a stock unit award, as determined by the Board
and contained in the stock unit award agreement. At the sole discretion of the
Board, such dividend equivalents may be converted into additional shares of
Common Stock covered by the stock unit award in such manner as determined by the
Board. Any additional shares covered by the stock unit award credited by reason
of such dividend equivalents will be subject to all the terms and conditions of
the underlying stock unit award agreement to which they relate.

 

(vi)  Termination of Participant’s Continuous Service.  Except as otherwise
provided in the applicable stock unit award agreement, such portion of the stock
unit award that has not vested will be forfeited upon the Participant’s
termination of Continuous Service.

 

(d)  Stock Appreciation Rights.  Each stock appreciation right agreement shall
be in such form and shall contain such terms and conditions as the Board shall
deem appropriate. The terms and conditions of stock appreciation right
agreements may change from time to time, and the terms and conditions of
separate stock appreciation right agreements need not be identical; provided,
however, that each stock appreciation right agreement shall include (through
incorporation of the provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

 

(i)  Strike Price and Calculation of Appreciation.  Each stock appreciation
right will be denominated in shares of Common Stock equivalents. The
appreciation distribution payable on the exercise of a stock appreciation right
will be not greater than an amount equal to the excess of

 

12

--------------------------------------------------------------------------------


 

(i) the aggregate Fair Market Value (on the date of the exercise of the stock
appreciation right) of a number of shares of Common Stock equal to the number of
shares of Common Stock equivalents in which the Participant is vested under such
stock appreciation right, and with respect to which the Participant is
exercising the stock appreciation right on such date, over (ii) an amount (the
strike price) that will be determined by the Board at the time of grant of the
stock appreciation right.

 

(ii)  Vesting.  At the time of the grant of a stock appreciation right, the
Board may impose such restrictions or conditions to the vesting of such stock
appreciation right as it, in its sole discretion, deems appropriate.

 

(iii)  Exercise.  To exercise any outstanding stock appreciation right, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the stock appreciation right agreement evidencing such
stock appreciation right.

 

(iv)  Payment.  The appreciation distribution in respect to a stock appreciation
right may be paid in Common Stock, in cash, in any combination of the two or in
any other form of consideration, as determined by the Board and contained in the
stock appreciation right agreement evidencing such stock appreciation right.

 

(v)  Termination of Continuous Service.  In the event that a Participant’s
Continuous Service terminates, the Participant may exercise his or her stock
appreciation right (to the extent that the Participant was entitled to exercise
such stock appreciation right as of the date of termination) but only within
such period of time ending on the earlier of (i) the date three (3) months
following the termination of the Participant’s Continuous Service (or such
longer or shorter period specified in the stock appreciation right agreement),
or (ii) the expiration of the term of the stock appreciation right as set forth
in the stock appreciation right agreement. If, after termination, the
Participant does not exercise his or her stock appreciation right within the
time specified herein or in the stock appreciation right agreement (as
applicable), the stock appreciation right shall terminate.

 

8.                                      COVENANTS OF THE COMPANY.

 

(a)  Availability of Shares.  During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock required
to satisfy such Stock Awards.

 

(b)  Securities Law Compliance.  The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority which counsel for
the Company deems necessary for the lawful issuance and sale of Common Stock
under the Plan, the Company shall be relieved from any liability for failure to
issue and sell Common Stock upon exercise of such Stock Awards unless and until
such authority is obtained.

 

(c)  No Obligation to Notify or Minimize Taxes.  The Company shall have no duty
or obligation to any Participant to advise such holder as to the time or manner
of exercising such Stock Award. Furthermore, the Company shall have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of a Stock Award or a possible period in which the Stock Award may
not be exercised. The Company has no duty or obligation to minimize the tax
consequences of a Stock Award to the holder of such Stock Award.

 

13

--------------------------------------------------------------------------------


 

9.                                      USE OF PROCEEDS FROM STOCK.

 

Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.

 

10.                               MISCELLANEOUS.

 

(a)  Corporate Action Constituting Grant of Stock Awards.  Corporate action
constituting a grant by the Company of a Stock Award to any Participant shall be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Stock Award is communicated to, or actually received or
accepted by, the Participant.

 

(b)  Acceleration of Exercisability and Vesting.  The Board shall have the power
to accelerate the time at which a Stock Award may first be exercised or the time
during which a Stock Award or any part thereof will vest in accordance with the
Plan, notwithstanding the provisions in the Stock Award stating the time at
which it may first be exercised or the time during which it will vest.

 

(c)  Stockholder Rights.  No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Stock Award unless and until such Participant has
satisfied all requirements for exercise of the Stock Award pursuant to its
terms.

 

(d)  No Employment or other Service Rights.  Nothing in the Plan or any
instrument executed or Stock Award granted pursuant thereto shall confer upon
any Participant any right to continue to serve the Company or an Affiliate in
the capacity in effect at the time the Stock Award was granted or shall affect
the right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.

 

(e)  Incentive Stock Option $100,000 Limitation.  To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
its Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof which exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options.

 

(f)  Investment Assurances.  The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Stock Award, (i) to
give written assurances satisfactory to the Company as to the Participant’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Common Stock subject to the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Common Stock. The foregoing requirements, and any assurances given pursuant
to such requirements, shall be inoperative if (1) the issuance of the shares of
Common Stock upon the exercise or acquisition of Common Stock under the Stock
Award has been registered under a then currently effective registration
statement under the Securities Act or (2) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws. The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as

 

14

--------------------------------------------------------------------------------


 

such counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Common Stock.

 

(g)  Withholding Obligations.  To the extent provided by the terms of a Stock
Award Agreement, the Participant may satisfy any federal, state or local tax
withholding obligation relating to the exercise or acquisition of Common Stock
under a Stock Award by any of the following means (in addition to the Company’s
right to withhold from any compensation paid to the Participant by the Company)
or by a combination of such means: (i) tendering a cash payment;
(ii) authorizing the Company to withhold shares of Common Stock from the shares
of Common Stock otherwise issuable to the Participant as a result of the
exercise or acquisition of Common Stock under the Stock Award, provided,
however, that no shares of Common Stock are withheld with a value exceeding the
minimum amount of tax required to be withheld by law (or such lesser amount as
may be necessary to avoid variable award accounting); or (iii) delivering to the
Company (either by actual delivery or attestation) owned and unencumbered shares
of Common Stock of the Company.

 

(h)  Performance Stock Awards.  A Stock Award may be granted, may vest, or may
be exercised based upon service conditions, upon the attainment during a
Performance Period of certain Performance Goals, or both. The length of any
Performance Period, the Performance Goals to be achieved during the Performance
Period, and the measure of whether and to what degree such Performance Goals
have been attained shall be conclusively determined by the Board in its sole
discretion. The maximum benefit to be received by any individual in any calendar
year attributable to Stock Awards described in this subsection 10(h) shall not
exceed the value of one million five hundred thousand (1,500,000) shares of
Common Stock.

 

(i)  Electronic Delivery.  Any reference herein to a “written” agreement or
document shall include any agreement or document delivered electronically or
posted on the Company’s intranet.

 

(j)  Compliance with Section 409A.  To the extent that the Board determines that
any Stock Award granted hereunder is subject to Section 409A of the Code, the
Stock Award Agreement evidencing such Stock Award shall incorporate the terms
and conditions necessary to avoid the consequences specified in
Section 409A(a)(1) of the Code. To the extent applicable, the Plan and Stock
Award Agreements shall be interpreted in accordance with Section 409A of the
Code. Notwithstanding anything to the contrary in this Plan (and unless the
Stock Award Agreement specifically provides otherwise), if the Shares are
publicly traded and a Participant holding a Stock Award that constitutes
“deferred compensation” under Section 409A of the Code is a “specified employee”
for purposes of Section 409A of the Code, no distribution or payment of any
amount shall be made upon a “separation from service” before a date that is six
(6) months following the date of such Participant’s “separation from service”
(as defined in Section 409A of the Code without regard to alternative
definitions thereunder) or, if earlier, the date of the Participant’s death.

 

11.                               ADJUSTMENTS UPON CHANGES IN STOCK.

 

(a)  Capitalization Adjustments.  If any change is made in the Common Stock
subject to the Plan, or subject to any Stock Award, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), the Board shall appropriately and
proportionately adjust: (i) the class(es) and maximum number of securities
subject to the Plan pursuant to subsection 4(a) and the maximum number of
securities subject to award to any person pursuant to subsection 5(c) and 10(h)
and (ii) the class(es) and number of securities and price per share of Common
Stock subject to such outstanding Stock Awards. The Board shall make such
adjustments, and its determination shall be final, binding and

 

15

--------------------------------------------------------------------------------


 

conclusive. (The conversion of any convertible securities of the Company shall
not be treated as a transaction “without receipt of consideration” by the
Company.)

 

(b)  Dissolution or Liquidation.  In the event of a dissolution or liquidation
of the Company, then all outstanding Stock Awards shall terminate immediately
prior to such event, and shares of Common Stock subject to the Company’s
repurchase option may be repurchased by the Company notwithstanding the fact
that the holder of such stock is still in Continuous Service. Notwithstanding
the foregoing, Options granted under the 1997 Stock Option Plan shall be subject
to subsection 11(c) below in the event of a dissolution or liquidation of the
Company.

 

(c)  Corporate Transaction.  In the event of (i) a sale, lease or other
disposition of all or substantially all of the securities or assets of the
Company, (ii) a merger or consolidation in which the Company is not the
surviving corporation or (iii) a reverse merger in which the Company is the
surviving corporation but the shares of Common Stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise, then any surviving
corporation or acquiring corporation may assume any Stock Awards outstanding
under the Plan or may substitute similar stock awards (including an award to
acquire the same consideration paid to the stockholders in the transaction
described in this subsection 11(c)) for those outstanding under the Plan. In the
event any surviving corporation or acquiring corporation does not assume such
Stock Awards or substitute similar stock awards for those outstanding under the
Plan, then with respect to Stock Awards held by Participants whose Continuous
Service has not terminated, the vesting of such Stock Awards (and, if
applicable, the time during which such Stock Awards may be exercised) shall be
accelerated in full, and the Stock Awards shall terminate if not exercised (if
applicable) at or prior to such event. With respect to any other Stock Awards
outstanding under the Plan, such Stock Awards shall terminate if not exercised
(if applicable) prior to such event.

 

12.                               AMENDMENT OF THE PLAN AND STOCK AWARDS.

 

(a)  Amendment of Plan.  The Board at any time, and from time to time, may amend
the Plan. However, except as provided in Section 11 relating to adjustments upon
changes in Common Stock, no amendment shall be effective unless approved by the
stockholders of the Company to the extent stockholder approval is necessary to
satisfy the requirements of Section 422 of the Code, Rule 16b-3 or any Nasdaq or
securities exchange listing requirements.

 

(b)  Stockholder Approval.  The Board may, in its sole discretion, submit any
other amendment to the Plan for stockholder approval, including, but not limited
to, amendments to the Plan intended to satisfy the requirements of
Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to certain executive officers.

 

(c)  Contemplated Amendments.  It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees with the maximum benefits provided or to be provided under
the provisions of the Code and the regulations promulgated thereunder relating
to Incentive Stock Options and/or to bring the Plan and/or Incentive Stock
Options granted under it into compliance therewith.

 

(d)  No Impairment of Rights.  Rights under any Stock Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.

 

(e)  Amendment of Stock Awards.  The Board at any time, and from time to time,
may amend the terms of any one or more Stock Awards; provided, however, that the
rights under any Stock Award shall not be impaired by any such amendment unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.

 

16

--------------------------------------------------------------------------------


 

13.                               TERMINATION OR SUSPENSION OF THE PLAN.

 

(a)  Plan Term.  Unless sooner terminated by the Board pursuant to Section 3,
the Plan shall automatically terminate on the day before the tenth (10th)
anniversary of the date the Plan is approved by the stockholders of the Company
at the annual meeting of stockholders of the Company held in 2012. No Stock
Awards may be granted under the Plan while the Plan is suspended or after it is
terminated.

 

(b)  No Impairment of Rights.  Suspension or termination of the Plan shall not
impair rights and obligations under any Stock Award granted while the Plan is in
effect except with the written consent of the Participant.

 

14.                               EFFECTIVE DATE OF PLAN.

 

The Plan shall become effective upon its adoption by the Board, but no Stock
Award shall be exercised (or, in the case of a stock bonus, shall be granted)
unless and until the Plan has been approved by the stockholders of the Company,
which approval shall be within twelve (12) months before or after the date the
Plan is adopted by the Board.

 

15.                               CHOICE OF LAW.

 

The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

 

17

--------------------------------------------------------------------------------